Citation Nr: 1546674	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  14-16 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for service-connected bipolar disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1959 to December 1961.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

In his April 2014 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  In January 2015, he withdrew this hearing request.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of this appeal is needed.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Increased Rating Claim

The Veteran seeks an increased rating for his service-connected bipolar disorder.  "Where an increase in the disability rating is at issue, the present level of disability is of primary importance."  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  If the veteran claims a disability is worse than when originally rated, and the evidence is inadequate to evaluate the current state of the condition, VA must provide a new examination to fulfill its duty to assist.  38 C.F.R. § 3.159 (2015); Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).

Here, the Veteran's bipolar disorder was last evaluated in a July 2010 VA examination, and evidence submitted since that examination indicates that his disability has worsened.  For example, VA medical records show that the Veteran was hospitalized for homicidal ideation in July 2013, and again in March 2014 and an October 2014 VA Mental Health follow up appointment noted that the Veteran was experiencing increased depression and anxiety.  

Accordingly, the Board finds that there is evidence sufficient to show that the Veteran's bipolar disorder may have worsened, thereby leaving the current state of his disability picture unclear.  Therefore, a medical examination for the purpose of determining the current level of the Veteran's service-connected bipolar disorder must be conducted before the claim can be fairly adjudicated.  Such an examination should be scheduled on remand.

Additionally, in light of the remand, any relevant outstanding VA treatment records should be obtained.

TDIU

The Veteran also seeks entitlement to a TDIU; however, because the outcome of the Veteran's increased rating claim for bipolar disorder may affect the outcome of the claim for a TDIU, the two claims are deemed inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The claim for a TDIU should not be adjudicated until after the increased rating claim is resolved.  For that reason, the claim for a TDIU is remanded, as well.

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate mental health professional.  The entire claims file must be reviewed.  

The examiner must perform all indicated tests, studies, and mental status examination necessary for a complete evaluation of the service-connected bipolar disorder.  

The examiner must identify the degree of social and occupational impairment attributable to the Veteran's bipolar disorder.  All signs and symptoms of the bipolar disorder must also be reported in detail.  

A complete rationale must be provided for all opinions expressed.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

